A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
 
The Examiner notes that she called applicants’ representative on 3/16/21 to discuss possible Examiner’s amendments to the claims if she did not find new prior art references during her updated search (which was noted in the telephone call).  New references were found, as evidenced by the new grounds of rejection below.  The Examiner apologizes for any confusion this may have caused.
	As an aside the Examiner notes that claim 5 is no longer further limiting of the invention in claim 1.  While it is currently withdrawn from consideration the Examiner suggests that applicants amend this claim such that it can be rejoined in the event that claim 1 passes to issue.  

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, reference to “silicone atoms” is indefinite as there are no “silicone” atoms.  This should be “silicon” atoms.  
1 and Z2 are next to one another without a separator such as “and’ or “or”.
	In claim 10 the word “patche” (2 instances) is a misspelling.
	In claim 10 the phrase “a patches for scar…” is grammatically incorrect.
	In claim 12 the phrases “a cucumber slices”, “a skin pads” are grammatically incorrect.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugo et al.
	Sugo et al. teach polyimide resins as can be seen from the general formula (1) in column 3, lines 10 to 20, and the general formula (2) in column 4, lines 5 to 10.  Of particular importance to the instant claims please see Y groups as found in column 3 which, in combination with the cyclic imide group, correspond to the claimed R19 groups.  
	Specifically note that the polysiloxane contains divalent “A” group as seen in for-mula (1).  This corresponds to the claimed group A in Z3.  See column 4, lines 50 to 55, which show an A group meeting claimed (A-iii).  This group is attached to the polysilox-ane backbone as shown in formula (1) through an imide group containing the Y groups.  This imide/Y-group attachment corresponds to the claimed R19 groups which can be a cycloalkyl group optionally containing a hetero atom.  Thus the imide/Y combination 19 while the A corresponds to claimed A for Z3.  Again see the sulfonyl linked phenyl groups in column which anticipate claimed (A-iii).
	Note that the polysiloxane in Sugo et al. is prepared by a hydrosilylation reaction between an SiH terminated siloxane and an unsaturated imide compound as found in columns 7 and 8.  From this the skilled artisan would realize that the terminal group (corresponding to claimed Z1 and Z2) will either be a hydrogen group (one selection for the terminal Z1 and Z2) or the residual polyimide compound (which would meet the requirement for Z1 and Z2 as R16-A-R17).  
	In addition to the above the Examiner draws attention to the working examples for further evidence of anticipation.
	See for instance Example 1 which has a polysiloxane backbone that differs from that claimed only in that the phenyl groups in A are bonded by CH2 rather than S=(O)2.  As noted supra, Sugo et al. clearly and specifically teach S=(O)2 units such that this divalent linking group would have been immediately envisioned by the skilled artisan.  
	In this formula the cyclic aliphatic group attached to the imide ring corresponds to the claimed unsaturated cycloalkyl group containing a heteroatom.  This siloxane has a repeating number of 9 which meets the claimed “m” requirement.  While one cannot immediately determine the terminal groups, as noted supra they will either be hydrogen of a residual unreacted unsaturated imide compound that meets the claimed Z1 and Z2 groups.  
	The Examiner also draws attention to Example 2 which uses a significant molar excess of SiH reactant such that the skilled artisan would have recognized this resulting silicone resin has having terminal SiH groups.  This differs from that claimed only in that 2)6  as a divalent group between the phenyl groups but, as noted supra, Sugo et al. clearly teach a sulfonyl group as an alternative.  
	From these examples in combination with the entirety of the teachings of Sugo et al., the claimed polymer is anticipated.
	For claims 2 and 3 note that these limitations are met by the residual unsaturated imide compound.  Also note that these claims do not limit the Z1 and Z2 to those that contain A as claimed.
	Note that the sulfonyl group shown in column 4, lines 50 to 55 meet claim 4.
	For claim 8, note that the silicones in Example 1 and 2 have an Mn within the claimed range.
	For claims 9 and 10 see column 1, lines 13 and on, which teach using the silicone resin of Sugo et al. as electronic insulation, specifically in flexible printed wiring board material.  This meets the “electronic product” in claim 9 and can be found in many of the products in claim 10.
	For claim 11, note that this product is defined solely by the polymer therein such that Sugo et al., which anticipate the polymer, will likewise anticipate this claim.
	For claim 12 please note that many of these products can be met solely by the presence of the polymer of claim 1 such as a face and neck preparation or a water resistant cream or lotion.  Note too that the product is Examples 1 and 2 are solid with a tacky feel that could meet the requirement of an ointment base or a paste mask or mud.

Claims 1 to 3, 6 and 8 to 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koh et al.

	Koh et al. teach a polyorganosiloxane having the units of Formula (1) and (2) as found in paragraph 7 and having double bonds at each terminal end.  See formula 1d in paragraph 14 which teaches a divalent group that corresponds to the claimed A in the Z3 group.  Note that D can be sulfonyl (paragraph 15) which results in a formula meeting the claimed Z3 as formula A-iii.  See for instance that the moiety of Formula 2 can be specifically represented by 2a as shown in paragraph 40.  This meets the general repeating “m” unit.
	Please note from paragraph 39 that the total number of R5R6SiO in this polysilox-ane is from 1 to about 50 such that these units are spread throughout the polymer.  Also note that paragraph 40 teaches a specific unit in which only 3 of R5R6SiO units are present together such that this meets the claimed x+y unit as found in claim 1.  Further-more see paragraph 42 which teaches that this siloxane has terminal carbon-carbon double bonds that meet the claimed Z1 and Z2 requirement.  
	In addition to that noted supra the Examiner draws attention to the working examples such as Synthesis Example 4.  This teaches the hydrosilylation reaction between divinyl benzene and an SiH terminated trisiloxane.  This results in a siloxane having “m” repeating units in which the total of x+y is 2.  The Mn is 11,600 which meets the requirement of claim 8 and will result in a “m” value within the range of claim 1.  This specific example differs from that claimed only in that it uses a divinylbenzene reactant rather than a divinyl diphenyl sulfone; however, such a specific group meeting claimed A in Z3 is specifically disclosed by Koh et al. such that one having ordinary skill in the art would have immediately envisioned and thus anticipated the claimed polymer.  Note that this compound is required to have terminal C=C bonds such that this will result in terminal groups meeting Z1 and Z2.
	In this manner claims 1 to 3, 6 and 8 are anticipated.
	For claims 9 and 10 see paragraph 69.  Note that this specifically teaches a light emitting diode.
	For claim 11, note that this product is defined solely by the polymer therein such that Koh et al., which anticipate the polymer, will likewise anticipate this claim.
	For claim 12 please note that many of these products can be met solely by the presence of the polymer of claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
3/17/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765